PD-0466-15
                                     PD-0466-15                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                   Transmitted 4/23/2015 6:33:41 PM
                                                                                     Accepted 4/24/2015 3:14:42 PM
                                 NO. _______________________                                         ABEL ACOSTA
                                                                                                             CLERK


OSBALDO VALDEZ,                                    §           IN THE TEXAS
Petitioner                                         §
                                                   §
VS.                                                §           COURT OF
                                                   §
                                                   §
THE STATE OF TEXAS,                                §
Appellee                                           §           CRIMINAL APPEALS

           MOTION TO FILE PETITION FOR DISCRETIONARY REVIEW LATE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Osbaldo Valdez, Petitioner, and files this motion for an extension of three (3)

days to file the Petition for Discretionary Review. In Support thereof, Petitioner would show as

follows:

       Petitioner was conviction was affirmed by the Second Court of Appeals on March 19,

2015. The deadline for filing Petitioner’s Petition for Discretionary Review was April 20, 2015.

This is Petitioner’s first request for an extension of time.

       WHEREFORE, PREMISES CONSIDERED, counsel is requesting a three (3) days

extension, until April 23, 2015, to adequately discharge his duty to his client.




                                            April 24, 2015



                                                                                                   1
                                                    Respectfully submitted,

                                                    Stickels & Associates, P.C.
                                                    John W. Stickels
                                                    P. O. Box 121431
                                                    Arlington, Texas 76012
                                                    Phone: (817) 479 - 9282
                                                    Fax: (817) 622 - 8071


                                                    BY: /S/ John W. Stickels
                                                           John W. Stickels
                                                           State Bar No. 19225300
                                                           Attorney for Osbaldo Valdez


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of April, 2015, a true and correct copy of the above
and foregoing Motion has been delivered to the office of the Tarrant County Criminal District
Attorney, 401 West Belknap, Fort Worth, Texas 76196.

                                                            /S/ John W. Stickels
                                                            John W. Stickels

                           CERTIFICATE OF CONFERENCE

        I hereby certify that on the 23rd day of April, 2015, a conference was held between my
office and a representative for the Tarrant County District Attorney’s Office, and she stated that
she is not opposed to the granting of Petitioner’s Motion for Extension of Time.

                                                            /S/ John W. Stickels
                                                            John W. Stickels




                                                                                                2